Citation Nr: 0901679	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-39 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


INTRODUCTION

The veteran had active service in the United States Air Force 
from November 1981 to November 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.

The veteran was scheduled to appear at a hearing before a 
Veterans Law Judge in November 2008; however, she failed to 
report at her scheduled time.  As she has not shown good 
cause for her absence, her request for a hearing is deemed 
withdrawn.  38 U.S.C.A. § 20.704(d) (2008).


FINDING OF FACT

The veteran has a current diagnosis of PTSD which has been 
clinically linked to alleged in-service stressors; however, 
the evidence of record does not indicate that the veteran 
served in combat, and the preponderance of the evidence, to 
include service department records, are against verification 
of the veteran's alleged in-service stressors.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 1154, 5103, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the claimant is expected to provide.  While not required, in 
this case the veteran was asked to provide any evidence in 
his possession that pertains to the claim.  See 
38 C.F.R. § 3.159.  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
her.  The veteran was specifically informed BY LETTER IN May 
2003 as to what evidence she was to provide and to what 
evidence VA would attempt to obtain on her behalf.  While no 
longer required, she was also notified of the need to give VA 
any evidence pertaining to his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 
103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  
  
The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  With respect to the Dingess 
requirements, the veteran was notified of the evidence 
necessary to establish an increase in disability rating and 
the effective date of award should her claim be granted.  
While this notice was subsequent to the initial rating 
decision, such a timing deficiency is moot as the decision 
below represents a denial of the benefit sought.  See 
Dingess, supra.    

As noted above, the veteran was furnished a VCAA letter in 
May 2003 that included notice of what information or evidence 
was necessary to substantiate her claim.  The veteran has 
been provided the opportunity to respond to VA correspondence 
and over the course of the appeal has had multiple 
opportunities to submit and identify evidence.  Furthermore, 
the veteran has been provided a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
While the veteran does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show that any notification deficiencies, either with respect 
to timing or content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

In the current case, a thorough VA psychiatric examination 
was afforded in June 2003 which addressed the contended 
causal relationship between a current psychiatric disorder 
(PTSD) and service.  The primary impediment to a grant of 
service connection in this case is the absence of a verified 
in-service stressor upon which a diagnosis of PTSD has been 
made.  Under these circumstances, the Board finds that the 
evidence of record is adequate to adjudicate this appeal; 
there is no further duty to provide a psychiatric examination 
or opinion.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(4); 
McLendon, supra.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
"stressor"; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Legal Criteria-Combat Presumption

The United States Court of Appeals for the Federal Circuit 
held that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service. However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder. See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  As mentioned in further 
detail below, the evidence does not support a finding that 
the veteran served in combat.  

Analysis

The veteran contends that she experienced several stressful 
incidents during her period of active service which resulted 
in the development of PTSD.  She has alleges that she was on 
an Air Force Base in Germany during a terrorist attack, that 
she was held at gunpoint by a mentally disturbed sentry, that 
she would take fire from terrorists during trips to the field 
in support of Pershing Missile operations, and that during 
the birth of her son at Landsthul Hospital, she received 
inadequate care which resulted in her son being born with 
injuries and an eventual learning disability.  

The veteran has been diagnosed with PTSD, with a June 2003 VA 
examination entering the diagnosis based on exposure to the 
alleged stressors.  Her symptoms of depression and anxiety, 
and a Global Assessment of Functioning (GAF) score of 55, 
indicating moderate symptoms, were entered.  

There is thus a link between a current diagnosis of PTSD and 
the claimed in-service stressors.  At issue, then, is whether 
the evidence verifies any of the veteran's alleged in-service 
stressors.  The veteran served as an aerospace ground 
mechanic in the Air Force, with duty in Germany.  There is no 
indication that this duty involved combat with enemy forces, 
and she is not the recipient of any combat decoration.  
Furthermore, her Air Force Specialty Code (AFSC) indicates a 
support role, and her service in Germany during the 1980s was 
not in a theater where combat operations were occurring.  
Thus, combat service cannot be conceded, and the stressors 
must be verified by the evidence of record.  See 38 U.S.C.A. 
§ 1154.  

If the claimant did not engage in combat with the enemy as in 
this case, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post- 
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.

Regarding the veteran's allegation of inadequate or poor 
treatment by service medical personnel during the birth of 
her son, a review of the treatment records from Landsthul 
Hospital show that the veteran gave birth at this facility as 
alleged.  However, there is no indication of maltreatment or 
of inappropriate administration of drugs.  The veteran 
specifically alleges that she was given a drug to stop the 
induction of labor, and that this resulted in her infant son 
being born in distress.  The medical records do not reflect 
the administration of a labor-halting drug and it is apparent 
that the delivery of the veteran's baby was without 
complications.  The veteran has submitted records relating to 
her son's learning disability; however, such has not been 
linked by competent evidence (e.g., a medical opinion) to a 
difficult birth, poor maternity care or any other in-service 
findings.  Accordingly, the Board must conclude that this 
claimed stressor is not verified, as the treatment records do 
not show any of the alleged complications regarding the 
delivery of the veteran's child during service.  

Regarding the claimed stressors of facing a weapon-wielding 
sentry, as well as being near a terrorist attack and taking 
fire by alleged terrorists, as noted above, the service 
personnel records do not document any type of combat service 
or exposure to combat.  With regard to the alleged terrorist 
attack, the service department has stated that it cannot 
confirm an attack occurring on May 7, 1982 (the date claimed 
by the veteran) at the North Atlantic Treaty Organization 
(NATO) Headquarters at Ramstein Air Base, Germany.  Regarding 
the alleged incidents with the sentry and taking fire from 
terrorists, the service department stated that they could 
only provide further research on these alleged events if more 
specific information was provided.  That is, if the veteran 
provided a specific listing of casualties, the type and 
location of the incident, unit designation to the squadron 
level, or other units involved, more assistance/research 
could be offered.  She has failed to provide such 
information.

In response to the service department's request, the veteran 
submitted a PTSD questionnaire with the statements of a 
former airman who served with her.  The unit was identified 
as the 86th Tactical Fighter Wing, and the former airman made 
statements in support of the veteran's contentions regarding 
the alleged terrorist threat to U.S. Air Forces in Europe and 
the alleged attack at NATO Headquarters.  This statement does 
not provide specific information relating to casualties 
involved in any alleged incident, and it does not identify 
any units involved at the squadron level.  Moreover, while VA 
recognizes that the statements of in-service "buddies" can 
be probative, especially in matters which would not be 
documented in official records (e.g. a personal assault), in 
this instance the service department has been unable to 
corroborate either the veteran's or the fellow airman's 
testimony of an alleged terrorist attack, or of the threat of 
being under fire or the alleged exposure to a weapon-wielding 
sentry with a psychiatric disability.  

In view of the foregoing, the Board is unable to verify any 
of the veteran's alleged stressors which have been linked to 
the onset of post-service PTSD.  Simply stated, the service 
personnel and medical records do not support the occurrence 
of any of the veteran's claimed stressors.  She has not 
submitted any lay evidence with sufficient information that 
would allow for verification or identified any other 
corroborative evidence.  In the absence of a verified in-
stressor upon which a diagnosis of PTSD has been made, the 
claim for service connection must be denied.    

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim. 38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


